In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00301-CV

JOHN KAWCAK, Appellant                        §   On Appeal from the 236th District
                                                  Court

V.                                            §   of Tarrant County (236-298822-18)

                                              §   February 21, 2019
ANTERO RESOURCES CORPORATION,
Appellee                                      §   Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant John Kawcak shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel